PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Salmon et al.
Application No. 16/442,252
Filed: 14 Jun 2019
For: RECEIVING INSULIN THERAPY INFORMATION RELATED TO INSULIN-BASED MANAGEMENT OF A PERSON WITH DIABETES (PWD)
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed 31 December 2020, and resubmission filed 28 January 2021, to change the order of the inventors.

The petition is GRANTED.

Office records have been corrected to reflect the change in the order of the named inventors.  A corrected Filing Receipt, which sets forth the desired order of the named inventors, accompanies this decision on petition.

This application is being referred to Technology Center A.U. 3686 for further processing.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-6735.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET


ATTACHMENT:  Corrected Filing Receipt